Citation Nr: 1811307	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  15-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.  He passed away in November 2011.  The appellant is his wife.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 determination by HAC in Denver, Colorado.  Thereafter, in December 2015, the appellant had a Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was not permanently and totally disabled as a result of a service-connected disability; thus, his wife, the appellant, does not qualify for CHAMPVA benefits.


CONCLUSION OF LAW

The criteria for basic eligibility to CHAMPVA benefits for the appellant have not been met.  38 U.S.C. §§ 101(16), 1151, 1781 (West 2014); 38 C.F.R. §§ 3.1(k), 17.271 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that VA is not required to provide the appellant in this case with such notice because entitlement to the benefit claimed cannot be established as a matter of law.  38 U.S.C. § 5103; 38 C.F.R. § 3.159 (b)(3)(ii).  That extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004); Valiao v. Principi, 17 Vet. App. 229 (2003).  As the pertinent facts in this case are undisputed, and the law is dispositive of the appeal, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by HAC, Denver, Colorado.  Under 38 U.S.C. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces. The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270.

CHAMPVA benefits are awarded to survivors and dependents of certain veterans pursuant to 38 U.S.C. § 1781, to include the spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability.  38 C.F.R. § 17.271. 

By way of history, the Veteran initially filed claims for service connection for hypertension, a heart condition and diabetes mellitus, which were denied in an unappealed December 2005 rating decision.  Shortly prior to his death in November 2011, he filed a petition to reopen these claims as well as new claims for service connection for a back condition, posttraumatic stress disorder, renal failure and bladder cancer.  Due to his death, there was no further action on these claims.  Instead, the appellant filed a claim for entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151, asserting that VA failed to properly exercise the degree of care that would have been expected of a healthcare provider in the diagnosis a treatment of her husband's bladder cancer.  In a June 2013 rating decision, the RO granted the appellant's claim for DIC under 38 U.S.C. § 1151.

The appellant contends that the grant for DIC under 38 U.S.C. § 1151 shows that the Veteran was totally disabled at the time of his death because the underlying causes of his death included the claims for hypertension, bladder cancer and diabetes mellitus, type II (aspiration pneumonia due to septic shock due to renal failure was the main cause of death).  This grant, however, was predicated upon the legal provisions of 38 U.S.C. § 1151, which provides compensation for residuals of disability caused by negligence in the provision of VA medical care, in pertinent part.  This grant does not imply that the disability is service-connected, or related to service in any way.  

Thus, on its face, the governing law would appear to exclude total disability related to negligent VA medical care from CHAMPVA eligibility, as the language regarding service-connected disability is precise.  The VA General Counsel has interpreted this law in this way also.  The VA General Counsel concluded in 1997 that the CHAMPVA legislation does not allow such an award.  VAOPGCADV 22-97 (July 31, 1997).  Specifically, the General Counsel concluded that while 38 U.S.C. § 1151 provides certain Veterans who suffer additional disability as a result of VA surgical or medical treatment, eligibility for CHAMPVA medical benefits under 38 U.S.C. § 1781 does not derive from an award of total and permanent disability pursuant to 38 U.S.C. § 1151.

The United States Court of Appeals for Veterans Claims held, in Mintz v. Brown, 6 Vet. App. 277 (1994) that a finding of "as if" service connection under 38 U.S.C. § 1151 creates entitlement to certain benefits under chapters 11 and 13 of Title 38, but not under other provisions.  In other words, the Court acknowledged that different benefits flow from a grant of compensation pursuant to 38 U.S.C.A. § 1151. Furthermore, an award of service connection under Chapter 38 includes certain ancillary benefits, which may not be provided for an award under the provisions of 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003); Alleman v. Principi, 349 F.3d 1368 (Fed. Cir. 2003).  This is consistent with the General Counsel's opinion and provides additional support for the Board's conclusion in this case.

The Board regrets that it cannot render a favorable decision on this matter. However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Basic eligibility for CHAMPVA benefits for the appellant is denied.



____________________________________________
P.M. DILORENO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


